JUDGMENT
RESTANI, Judge:
It is HEREBY ORDERED that final judgment is entered as follows:
Pursuant to USCIT Rule 54(b), as there is no just reason for delay, final judgment in this consolidated matter is entered as to plaintiff Arbon Steel & Service Co., Inc. (“Arbon”). The Court possesses jurisdiction over Arbon’s claims pursuant to 28 U.S.C. § 1581(i). Judgment is entered in favor of Arbon in the amount of $24,357.56. Pursuant to the Court’s opinion in this case dated November 11, 2001, Slip Op. 01-144, incorporated herein, plaintiff is not entitled to interest.